Exhibit 10.21
 
SIXTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT


THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment"), dated as
of September 21, 2004, is entered into by and among Fleet Capital Corporation,
as Administrative Agent (the "Administrative Agent"), Fleet Capital Canada
Corporation, as Canadian Agent (the "Canadian Agent"), the Lenders and Canadian
Participating Lenders party to the Loan Agreement (as defined below), Celadon
Group, Inc., a Delaware corporation ("CGI"), Celadon Trucking Services, Inc., a
New Jersey corporation ("CTSI"), TruckersB2B, Inc., a Delaware corporation
("TB2B"), and Celadon Canada, Inc., an Ontario corporation ("CCI" and together
with CGI, CTSI and TB2B, collectively, the "Borrowers"), with reference to the
following facts:


RECITALS


A.  The Administrative Agent, the Canadian Agent, the Lenders, the Canadian
Participating Lenders and the Borrowers are parties to the Loan and Security
Agreement, dated as of September 26, 2002, as amended by the Waiver and First
Amendment to Loan and Security Agreement, dated as of January 31, 2003, the
Waiver and Second Amendment to Loan and Security Agreement, dated as of April
24, 2003, the Third Amendment to Loan and Security Agreement, dated as of August
21, 2003, the Fourth Amendment to Loan and Security Agreement, dated as of
January 16, 2004, and the Fifth Amendment to Loan and Security Agreement, dated
as of May 20, 2004 (collectively, the "Loan Agreement"), pursuant to which the
Lenders have provided the Borrowers with certain credit facilities.


B.  The Borrowers propose to repurchase all shares of TB2B that are owned by
parties other than Celadon E-Commerce, Inc. in several transactions for total
purchase consideration of up to $2,500,000. In each transaction, 30% of such
consideration will be payable upon purchase and the remaining 70% will be
payable over 18 months out of the portion of Excess Cash Flow attributable to
TB2B.


C.  The Borrowers' proposed TB2B share repurchase transactions require the
consent of the Majority Lenders pursuant to Section 8.2.7 and 8.2.14 of the Loan
Agreement.


D.  All of the Lenders are willing to issue such consent and to make certain
other modifications to the Loan Agreement, all on the terms and conditions set
forth below.


NOW, THEREFORE, the parties hereby agree as follows:


1.  Defined Terms. Any and all initially capitalized terms used in this
Amendment (including, without limitation, in the recitals hereto) without
definition shall have the respective meanings specified in the Loan Agreement.





     -1-  

--------------------------------------------------------------------------------

 





2.  Consent to Repurchase of Shares of TB2B. The Lenders hereby consent to the
Borrowers' consummation of the TB2B stock repurchase transactions described in
Recital B from time to time after the effective date of this Amendment, provided
that no Default or Event of Default exists at the time of any such acquisition
or would occur as a result thereof. Such consent shall apply irrespective of
whether the Borrowers elect to accomplish the purchase of TB2B shares through a
direct repurchase by TB2B or through a purchase of such shares by Celadon
E-Commerce, Inc., CGI or another Affiliate of the Borrowers. Without limiting
the generality of the preceding sentence, the Borrower's may effect payment of
the required purchase consideration for such shares either through the direct
payment of such consideration by TB2B to the seller or by one or more
distributions of such consideration by TB2B to the applicable purchaser and
subsequent payment by such purchaser to the seller.


3.  Amendment to Borrowing Base Certificates Provision. Section 8.1.4 of the
Loan Agreement is hereby amended such that the second sentence thereof shall
read in full as follows:


"In addition to the foregoing, if as of any date the average daily borrowing
availability under the Domestic Revolving Credit Loans facility pursuant to
Section 1.1.1 for the thirty (30) days period ended on such date ('average
availability') is $7,500,000 or less, then on Monday of each week from and after
such date until average availability exceeds $7,500,000, Borrowers shall
delivery to Administrative Agent a Borrowing Base Certificate as of the last day
of the immediately preceding week."


4.  Amendment to Acquisition Covenant; Permitted Acquisitions. Section 8.2.1 of
the Loan Agreement is hereby amended to read in full as follows:


"8.2.1   Mergers; Consolidations; Acquisitions; Structural Changes. Merge
amalgamate or consolidate with any Person; or acquire all or any substantial
part of the Properties of any Person; or change its state or other jurisdiction
of incorporation or organization or Type of Organization; or change its legal
name, except for:


(a)   mergers of any Subsidiary of a Borrower into a Borrower or another
Subsidiary (other than Canadian Borrower or a Restricted Subsidiary) of a
Borrower;


(b)   acquisitions of assets consisting of fixed assets or real property that
constitute Capital Expenditures peritted under Section 8.2.8; and


(c)   Permitted Acquisitions."


5.  Amendment to Interest Rate Pricing Grid. Appendix A to the Loan Agreement is
hereby amended such that the table set forth in the definition of Applicable
Margin shall read in full as follows:



     -2-  

--------------------------------------------------------------------------------

 





" Fixed Charge Coverage Ratio
Base Rate Loans (Domestic Revolving)
Base Rate Loans (Domestic Term)
LIBOR Loans (Domestic Revolving), Canadian Base Rate Loans (Revolving) and
Canadian Fixed Rate Loans (Revolving)
LIBOR Loans (Domestic Term), Canadian Base Rate Loans (Term), Canadian Fixed
Rate Loans (Term)
<1.25
.25%
.25%
2.00%
2.00%
1.25-1.50
0%
0%
1.75%
1.75%
1.51-1.75
0%
0%
1.50%
1.50%
1.76-2.00
0%
0%
1.25%
1.25%
>2.00
0%
0%
1.00%
1.00%"



6.  Amendment to Definition of Fixed Charge Coverage Ratio. Appendix A to the
Loan Agreement is hereby further amended such that the definition of Fixed
Charge Coverage Ratio shall read in full as follows:


"'Fixed Charge Coverage Ratio' - as of the last day of any fiscal quarter of
CGI, and for the fiscal period consisting of the consecutive four (4) fiscal
quarters of CGI ending on such day, the ratio of (a)(i) EBITDA for such fiscal
period, minus (ii) Consolidated payments made in cash with respect to tax
expense of CGI for such fiscal period, minus (iii) Consolidated unfinanced
Capital Expenditures of CGI for such fiscal period (provided that expenditures
for tractors or trailers in an aggregate amount of up to $10,000,000 made in the
fiscal year of CGI ended June 30, 2005 with proceeds of Domestic Revolving
Credit Loans shall not be considered unfinanced Capital Expenditures for the
purpose of this clause (iii)) to (b) Consolidated Fixed Charges of CGI for such
fiscal period."


7.  Addition of Definition of Permitted Acquisition. Appendix A to the Loan
Agreement is hereby amended and supplemented by adding therein, in alphabetical
order, a new definition of Permitted Acquisition as follows:


"'Permitted Acquisition' - the acquisition by any of the Borrowers or any
Subsidiary of a Borrower (as applicable, the 'acquiror') of the assets or
capital stock, or other ownership interest, of another Person (the 'target')
engaged in the same or a similar line of business as that of the acquiror,
provided that (i) such acquisition has been approved by the board of directors,
or similar applicable body, of the target (i.e., such acquisition is not
'hostile'), (ii) no Default or Event of Default exists at the time of such
acquisition or would result thereform, (iii) after giving effect to such
acquisition the Borrowers would have borrowing availability under the Domestic
Revolving Credit Loans facility pursuant to Section 1.1.1 of not less than
$10,000,000, and (iv) after giving effect to such acquisition the Fixed Charge
Coverage Ratio as of the date of such acquisition is at least 1.10 to 1.00."



     -3-  

--------------------------------------------------------------------------------

 





8.  Amendment and Work Fees. In consideration of the agreement of the Lenders to
amend the Loan Agreement as set forth in this Amendment, on the effective date
of this Amendment, the Borrowers shall pay to the Administrative Agent (i) for
the sole benefit of the Administrative Agent, a one-time fee in the amount of
$7,500 (the "Work Fee") and (ii) for the benefit of the Domestic Lenders, a
one-time fee in the amount of $10,000 (the "Amendment Fee"), which the
Administrative Agent shall distribute to, and divide equally among, the Domestic
Lenders. The Borrowers acknowledge and agree that the Administrative Agent shall
effect payment of both the Work Fee and the Amendment Fee by charging the full
amount of such fees to the Domestic Loan Account as Domestic Revolving Credit
Loans.


9.  Conditions Precedent. The effectiveness of this Amendment shall be subject
to the prior satisfaction of each of the following conditions:
  
(a)  This Amendment. The Administrative Agent shall have received this
Amendment, duly executed by the Borrowers, Majority Lenders and the
Administrative Agent;

 
(b)  Secretary's Certificate. The Secretary of each of the Borrowers shall have
executed the Certificate of Resolution attached to this Amendment.


10.  Miscellaneous.


(a)  Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or in any other document or documents
relating thereto, including, without limitation, any Loan Document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment.


(b)  Reference to Loan Agreement. The Loan Agreement, each of the other Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Loan Agreement as amended hereby, are hereby amended so that
any reference therein to the Loan Agreement shall mean a reference to the Loan
Agreement as amended by this Amendment.


(c)  Loan Agreement Remains in Effect. The Loan Agreement and the other Loan
Documents remain in full force and effect and the Borrowers ratify and confirm
their agreements and covenants contained therein. The Borrowers hereby confirm
that no Event of Default or Default exists as of the date of this Amendment.


(d)  Reaffirmation of Obligations. The Borrowers hereby reaffirm, ratify and
confirm their Obligations under the Loan Agreement, acknowledge that they have
no offset rights or defenses to the payment of such Obligations, and acknowledge
that all of the terms and provisions of the Loan Agreement and the other Loan
Documents (except as amended hereby) remain in full force and effect.



     -4-  

--------------------------------------------------------------------------------

 





(e)  Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.


(f)  Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.


(g)  Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.


(h)  Expenses of the Administrative Agent. Borrowers agree to pay on demand all
costs and expenses reasonably incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
Loan Documents executed pursuant hereto, and any and all subsequent amendments,
modifications, and supplements hereto or thereto, including, without limitation,
the costs and fees of legal counsel to the Administrative Agent.


(i)  NO ORAL AGREEMENTS. THIS AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
AS WRITTEN, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES HERETO.


(j)  GOVERNING LAW; JURY TRIAL WAIVER. THE VALIDITY OF THIS AMENDMENT, ITS
CONSTRUCTION, INTERPRETATION AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES
HERETO SHALL BE DETERMINED UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. THE PARTIES TO THIS AMENDMENT HEREBY WAIVE THEIR RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING IN CONNECTION WITH THIS
AMENDMENT.



     -5-  

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have entered into this Amendment by their
respective duly authorized officers as of the date first above written.


CELADON GROUP, INC.,
a Delaware corporation


By: /s/ Paul Will            
Paul Will
Secretary




CELADON TRUCKING SERVICES, INC.,
a New Jersey corporation


By: /s/ Paul Will            
Paul Will
Secretary




TRUCKERSB2B, INC.,
a Delaware corporation


By: /s/ Paul Will            
Paul Will
Secretary




CELADON CANADA, INC.,
an Ontario corporation


By: /s/ Paul Will            
Paul Will
Secretary







     -6-  

--------------------------------------------------------------------------------

 





FLEET CAPITAL CORPORATION, a Rhode
Island corporation, as Administrative Agent and a
Lender


By: /s/ Christopher M. Wolf
Name: Christopher M. Wolf
Title: VP




FIFTH THIRD BANK,
as a Lender


By: /s/ David O'Neal
Name: David O'Neal
Title: Vice President




KEYBANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Michael M. Maher
Name: Michael M. Maher
Title: Senior Vice President




LASALLE BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Andrew J. Crask
Name: Andrew J. Crask
Title: AVP




FLEET CAPITAL CANADA CORPORATION,
as Canadian Agent and Canadian Lender


By: Fleet Capital Corporation
Its: Attorney-in-Fact

By: /s/ Christopher M. Wolf
            Name: Christopher M. Wolf
                           Title: VP

    



     -7-  

--------------------------------------------------------------------------------

 




CERTIFICATE OF RESOLUTION


I, Paul Will, hereby certify that:


I am the duly qualified and acting Secretary of each of Celadon Group, Inc., a
Delaware corporation, Celadon Trucking Services, Inc., a New Jersey corporation,
TruckersB2B, Inc., a Delaware corporation, and Celadon Canada, Inc., an Ontario
corporation (collectively, the "Borrowers").


The following is a true copy of identical resolutions duly adopted by the
respective boards of directors of each of the Borrowers by either a special
meeting or by unanimous written consent in lieu of a meeting:


"RESOLVED that the terms of the Sixth Amendment to Loan and Security Agreement
among this corporation and the other Borrowers party thereto, the financial
institutions which are signatories thereto, Fleet Capital Corporation, as
Administrative Agent (the 'Agent'), and Fleet Capital Canada Corporation, as
Canadian Agent, are hereby approved and ratified; and


FURTHER RESOLVED, that any one officer of this corporation is hereby authorized
and directed, on behalf of this corporation, to make, execute, and deliver to
the Agent any and all documents and to do any and all acts necessary or
desirable to effectuate the foregoing resolution."


These resolutions are in conformity with the respective articles or certificate
of incorporation and bylaws of the Borrowers, have never been modified or
repealed, and are now in full force and effect.



     -8-  

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, I have set my hand and the seal of the corporation as of
September 21, 2004.


/s/ Paul Will
Paul Will
Secretary of Celadon Group, Inc.
Celadon Trucking Services, Inc.,
TruckersB2B, Inc., and
Celadon Canada, Inc.


